Citation Nr: 1007589	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-00 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for alcohol dependence 
and substance abuse.

2.  Entitlement to service connection for a personality 
disorder.

3.  Entitlement to service connection for dysthymic disorder.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from May 1989 to May 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2009.  This matter was 
originally on appeal from matter comes before the Board of 
Veterans' Appeals (Board or BVA) on appeal from a March 2007 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Milwaukee, Wisconsin.

In November 2006, the Veteran submitted a claim for 
entitlement to service connection for, inter alia, 
depression.  The Board acknowledges the ruling in Clemons v. 
Shinseki, 23 Vet. App. 1 (2009), which clarified how the 
Board should analyze claims for PTSD and other acquired 
psychiatric disorders.  As emphasized in Clemons, though a 
Veteran may only seek service connection for PTSD, the 
Veteran's claim "cannot be limited only to that diagnosis, 
but must rather be considered a claim for any mental 
disability that may be reasonably encompassed."  Id.  Thus, 
as the Board will analyze the Veteran's current claims under 
this framework, the Veteran's original claim depression has 
been recharacterized as three separate claims -- a claim for 
service connection for alcohol and substance abuse, a claim 
for service connection for personality disorder, and a claim 
for dysthymic disorder.  

The issue of entitlement to an increased evaluation for 
ventricular ectopy has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for dysthymic 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran's alcohol and drug abuse results from his 
voluntary use of alcohol and drugs.

2.  The Veteran's personality disorder was not aggravated by 
superimposed disease or injury.


CONCLUSIONS OF LAW

1.  Alcohol and drug abuse was not, as a matter of law, 
incurred in or aggravated by service, and the Veteran's 
alcohol and drug abuse is not proximately due to, the result 
of, or aggravated by any service-connected disorder.  38 
U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 
3.301(d) (2009).

2.  Service connection for a personality disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303(c), 4.9 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the Veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Prior to the adjudication of the claim, VA met all statutory 
and regulatory notice and duty to assist provisions.  A 
letter dated in December 2006 fully satisfied the duty to 
notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. 
App. at 473.  The letter informed the appellant of what 
evidence was required to substantiate the claim and of the 
appellant's and VA's respective duties for obtaining 
evidence, as well as how VA determines disability ratings and 
effective dates.  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The December 2006 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet. 
App. at 120.  
 
The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Veteran's service treatment records and VA medical 
treatment records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Veteran has identified no private treatment records to be 
obtained on his behalf.  There is no indication in the record 
that any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Veteran was accorded a VA examination in July 2007.  An 
addendum opinion was rendered in August 2009.  Both the July 
2007 VA examination report and the August 2009 addendum 
addressed the etiology of any current psychiatric disorders 
in conjunction with a review of the claims file and physical 
examination of and interview with the Veteran.  Both the July 
2007 VA examination report and the August 2009 addendum are 
thorough and are adequate upon which to base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

The Veteran's service treatment records indicate that in 
February 1992, he was referred by his supervisor for an 
alcohol assessment.  During the interview, the Veteran 
reported serious marital problems, that he had received NJP 
on four separate occasions, and that he had used marijuana 
since the age of 17.  The examiner noted that the Veteran 
appeared depressed and guarded overall but emotions were 
sporadic and inconsistent and that he appeared to be abusing 
alcohol to deal with stress.  The Veteran was referred for a 
psychiatric evaluation.  Mental status examination conducted 
a few days later indicated mild depression secondary to 
command and family situation.  Psychiatric evaluation 
indicates assessment of alcohol abuse, personality disorder 
NOS with predominately anti-social features, and adult child 
of alcoholics, and accountable and responsible for his 
actions.  The examiner noted that the Veteran's personality 
disorder rendered him unsuitable for adequate service in the 
Navy and noted that further problems may be expected prior to 
May 1992 and therefore expeditious administrative discharge 
was recommended.  A March 1992 note indicated that 
administrative separation at that time based on the staff 
psychiatrist's recommendations could not be pursued at that 
time.  Mental status examination conducted indicated mild 
depression secondary to command and family situation.  

At the July 2007 VA examination, the Veteran was diagnosed 
with alcohol abuse, cannabis abuse and cocaine abuse, all in 
remission, dysthymic disorder related to a history of being a 
byproduct of an alcoholic family and physical/sexual abuse, 
and personality disorder not otherwise specified with 
antisocial features.  

However, despite in-service and post-service findings of 
personality disorder NOS, personality disorders 
(characterized by developmental defects or pathological 
trends in the personality structure manifested by a lifelong 
pattern of action or behavior) which were the basis of the 
service diagnosis, will be accepted as showing preservice 
origin.  Congenital or developmental abnormalities, such as 
personality disorders are not considered "diseases or 
injuries" within the meaning of applicable legislation and, 
hence, do not constitute disabilities for VA compensation 
purposes.  See 38 C.F.R. §§ 3.303(c), 4.9.  Although service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a constitutional or 
developmental abnormality by superimposed disease or injury 
(see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); there is 
no medical evidence even suggesting that such aggravation 
occurred in this case.

In July 2007, the VA examiner, Dr. P.P.R., noted that the 
Veteran demonstrated a life long history of personality 
disorder not otherwise specified with antisocial features.  
The Veteran reported being arrested as a juvenile prior to 
military service for disorderly conduct and retail theft and 
alluded to a possible charge of sexual assault towards a 
female peer within the academic setting.  The Veteran 
reported being suspended, receiving detentions during his 
formal school attendance, and engaging in illegal activity 
including selling drugs prior to entering the military.  

In the August 2009 addendum, Dr. P.P.R. noted, "The Veteran 
was noted by not only the aforementioned examiner, but 
military psychiatric treatment officials, to have a long-
standing disorder of character.  Specifically, K. [K.], ... , 
staff psychiatrist, noted that [the Veteran] suffered from a 
long-standing disorder of character and behavior which was 
poorly amenable to therapy.  He indicated that [the Veteran] 
would not benefit significantly from psychotherapy.  He also 
indicated that it was extremely likely that he would continue 
to misbehave.  He noted that this should be dealt with 
administratively and disciplinarily.  ...".

Dr. P.P.R. also noted, "The Veteran's difficulty in military 
service has continued a pattern of antisocial behavior, which 
began during his childhood and adolescent years.  ...  Since 
the age of 18 years, the Veteran reported that he was charged 
with failure to pay child support for his children from his 
first marriage, as well as intent to deliver a controlled 
substance (cocaine) which resulted in a 20-day stay at CCC ...  
The Veteran also reports being placed in a special class 
during middle school for "troubled teens."  The Veteran 
also reports a relationship with a male figure which led to 
into a life of selling drugs, including cocaine and alcohol.  
He also admitted to engaging in other illegal activity.  The 
Veteran's pattern of antisocial behavior continued during his 
naval service.  He reported that he had received 4 NJP's 
during his naval service.  He recalled charges of theft and 
dereliction of duty."

Dr. P.P.R. summarized, "The evaluator would opine that the 
Veteran's personality disorder, not otherwise specified, 
which began during his childhood and adolescence, continued 
during his military service, but was not as likely as not 
aggravated (chronically worsened) by superimposed disease or 
injury."

As the record is absent competent evidence that shows the 
Veteran's personality disorder was subjected to an in-service 
superimposed disease or injury which created an additional 
disability, service connection for personality disorder is 
not warranted. 

Similarly, despite in-service and post-service findings of 
alcohol and substance abuse, Section 8052 of the Omnibus 
Budget Reconciliation Act (OBRA) of 1990, Pub. L. No. 101-
508, § 8052, 104 Stat. 1388, 1388- 91, prohibits, effective 
for claims filed after October 31, 1990, [as in this case] 
payment of compensation for a disability that is a result of 
a Veteran's own alcohol or drug abuse.  Moreover, Section 
8052 also amended 38 U.S.C.A. § 105(a) to provide that, with 
respect to claims filed after October 31, 1990, an injury or 
disease incurred during active service will not be deemed to 
have been incurred in line of duty if the injury or disease 
was a result of the person's own willful misconduct, 
including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that Veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a Veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id.

Thus, the Board is precluded by law to award compensation 
resulting from a primary substance abuse disorder.  38 
U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.301(d); Allen, 237, 
F.3d. 1368 (Fed. Cir. 2001).  Regardless of when the 
Veteran's substance abuse disorders first began, the Board 
simply cannot award service connection for any disability 
that result from a voluntary substance abuse disorder, rather 
than resulting from a service-connected, non-willful 
misconduct origin.

The July 2007 VA examiner stated that the Veteran's history 
of substance abuse was less likely then not related to his 
past military service as he reported that he began using 
alcohol and cannabis at the age of 9 years, he began drinking 
nearly every day at the age of 13, he was drinking nearly 
every day during high school, and first used cocaine at the 
age of 25.  Although his alcohol use increased during 
military service, he reported that he has decreased his 
alcohol consumption to maybe three cans a day.  Thus, there 
is no medical evidence suggesting that the Veteran's alcohol 
and/or substance abuse is involuntary in nature and 
secondarily resulting from some disorder of non-willful 
misconduct origin.  Therefore, service connection must be 
denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 
at 429 (1991).

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.


ORDER

Entitlement to service connection for alcohol dependence and 
substance abuse is denied.

Entitlement to service connection for a personality disorder 
is denied.


REMAND

With respect to the issue of entitlement to service 
connection for dysthymic disorder, as noted above, the 
Veteran's service treatment records indicate that in February 
1992, he was referred by his supervisor for an alcohol 
assessment.  The examiner noted that the Veteran appeared 
depressed and guarded overall but emotions were sporadic and 
inconsistent and that he appeared to be abusing alcohol to 
deal with stress.  The Veteran was referred for a psychiatric 
evaluation.  Mental status examination conducted a few days 
later indicated mild depression secondary to command and 
family situation.  A March 1992 note indicated that 
administrative separation at that time based on the staff 
psychiatrist's recommendations could not be pursued at that 
time.  Mental status examination conducted indicated mild 
depression secondary to command and family situation.  

At the July 2007 VA examination, the Veteran was diagnosed 
with dysthymic disorder related to a history of being a 
byproduct of an alcoholic family and physical/sexual abuse.  
In a July 2009 addendum, Dr. P.P.R. noted that the Veteran's 
chronic dysthymia was less likely than not related to his 
past military service and began during his childhood and 
adolescence due to his being a byproduct of an alcohol 
abusing mother and two stepfathers.  The Veteran additionally 
reported that he was a victim of being physically and 
sexually abused during his childhood or adolescence.    

Unlike personality disorders which automatically rebut the 
presumption of soundness, with respect to the veteran's 
dysthymic disorder, he is presumed in sound condition except 
for defects noted when examined and accepted for service.  
Clear and unmistakable evidence 1) that the disability 
existed prior to service and 2) was not aggravated by service 
will rebut the presumption of soundness.  38 U.S.C.A. § 1111; 
Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 
VAOPGCPREC 3-2003.  To satisfy the second requirement for 
rebutting the presumption of soundness, the government must 
show, by clear and unmistakable evidence, either that (1) 
there was no increase in disability during service, or that 
(2) any increase in disability was "due to the natural 
progression" of the condition. Joyce v. Nicholson, 443 F.3d 
845, 847 (Fed. Cir. 2006).

Although the Veteran has underwent VA psychiatric 
examination, an opinion is needed with respect to whether or 
not the Veteran's current dysthymic disorder, which Dr. 
P.P.R. noted to have preexisted service, clearly and 
unmistakably preexisted service and clearly and unmistakably 
did not undergo an increase in disability during service.
 .
Accordingly, the case is REMANDED for the following action:

1.  The claims file should be returned to 
Dr. P.P.R., the VA examiner who conducted 
the July 2007 VA Mental Disorders 
examination and provided the August 2009 
Addendum.  If Dr. P.P.R. is no longer 
available, the claims files should be 
forwarded to an appropriate specialist 
for psychiatric disorders.  After a 
review of the claims file, Dr. P.P.R. or 
an alternate specialist is requested to 
prepare an addendum which specifically 
addresses the following questions:

(a)  Is there clear and unmistakable 
evidence (evidence that is obvious and 
manifest) that a depressive 
disorder/dysthymic disorder existed prior 
to service?  Please identify any such 
evidence with specificity.  

(b)  If there is clear and unmistakable 
evidence that a depressive 
disorder/dysthymic disorder existed prior 
to service, is there clear and 
unmistakable evidence that the depressive 
disorder/dysthymic disorder did not 
increase in severity beyond the natural 
progression of the disease during service 
or is there clear and unmistakable 
evidence that any increase in disability 
was "due to the natural progression" of 
the disease?  Please identify any such 
evidence with specificity. 

Please note that temporary or 
intermittent flare-ups during service of 
a preexisting injury or disease are not 
sufficient to be considered "aggravation 
in service" unless the underlying 
condition, as contrasted to symptoms, is 
worsened.  In addition, a condition that 
worsened during service and then improved 
due to in-service treatment to the point 
that it was no more disabling than it was 
at induction is analogous to a condition 
that has flared up temporarily.
  
(c)  If the answer to either question (a) 
or (b) is no, is it at least as likely as 
not that the Veteran's current dysthymic 
disorder is related to the symptoms 
documented during the Veteran's active 
duty service?  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


